

EXECUTION DRAFT


EXCLUSIVE OPTION AGREEMENT


This Exclusive Option Agreement, (hereinafter called “Agreement”) to be
effective as of the 19 day of September, 2001 (hereinafter called “Agreement
Date”), is by and between West Virginia University Research Corporation, a West
Virginia nonprofit corporation having its principal place of business at 886
Chestnut Ridge Road, Morgantown, West Virginia 26505, for and on behalf of West
Virginia University (hereinafter collectively referred to as “WVURC”), and
Protea Biosciences, Inc., a Delaware corporation having its principal place of
business at 129 W. Patrick Street, Suite 8, Frederick, Maryland 21701, and its
Affiliates (hereinafter collectively referred to as “LICENSEE”).


WITNESSETH:


WHEREAS, WVURC is the owner of the Subject Technology as defined below; and


WHEREAS, WVURC is willing to grant an option to obtain an exclusive, worldwide,
royalty bearing license to the Subject Technology in the Field to LICENSEE on
terms to be mutually agreed upon; and


WHEREAS, LICENSEE desires to obtain said option under the Subject Technology.


NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto expressly agree as follows:


1.
DEFINITIONS AND RECITALS.



1.1         The term “Affiliate(s)” shall mean any corporation, partnership,
joint venture or other entity of which the common stock or other equity
ownership thereof is twenty five percent (25%) or more owned by LICENSEE.


1.2         The term “Exclusive License Agreement” shall have the meaning set
forth in Section 3.3.


1.3         The term “Core Proteomics Facility” shall mean the designated
laboratory where 2D-gel electrophoresis, mass spectrometry, column chromography,
and other protein analytical services are provided to WVURC researchers.


1.4         The term “Field” shall mean all inventions related to proteomics
conceived of and reduced to practice by or under the direction of the Principal
Investigators at the Core Proteomics Facility during the term of this Agreement,
any Exclusive License Agreement or any Sponsored Research Agreement (if such
agreements are executed by and between the Parties) including any and all
improvements or modifications to such inventions conceived of and reduced to
practice at the Core Proteomics Facility during such time periods.

 
 

--------------------------------------------------------------------------------

 


1.5         The term “Licensed Product(s)” shall mean all products that
incorporate, utilize or are made with the use of the Subject Technology.


1.6         The term “Option” shall have the meaning set forth in Section 2.1.


1.7         The term “Option Period” shall mean, with respect to any invention
that forms a part of the Subject Technology, the period commencing on the date
of disclosure of such invention by the Principal Investigators to WVURC and
terminating on the one year anniversary of such date; provided, however, that
the Parties may extend the Option Period with respect to any invention that
comprises the Subject Technology by mutual agreement.


1.8         The term “Option Termination Date” shall have the meaning set forth
in Section 8.1.


1.9         The term “Party” shall mean either LICENSEE or WVURC, and the term
“Parties” shall mean LICENSEE and WVURC.


1.10       The term “Principal Investigators” shall mean Daniel Flynn, Ph.D.,
John Barnett, Ph.D., Aaron Timperman, Ph.D., and Barbara Ducatman, M.D., and
such other individual(s) identified by WVURC to LICENSEE in writing.


1.11       The term “Sponsored Research Agreement” shall have the meaning set
forth in Section 6.1.2.


1.12       The term “Stock Purchase Agreement” shall have the meaning set forth
in Section 6.1.3.


1.13       The term “Subject Technology” shall mean (i) all technology, cell
lines, biological materials, compounds, know-how, methods, documents, materials,
tests, devices and all confidential information related to the Field which was
developed as of the Agreement Date or which are developed during the term of
this Agreement, any Exclusive License Agreement or any Sponsored Research
Agreement (if such agreements are executed by and between the Parties); and (ii)
any one or more United States patent applications arising out of any invention
related to the Field which is conceived of and reduced to practice under and
during the term of this Agreement, any Exclusive License Agreement or any
Sponsored Research Agreement (if such agreements are executed by and between the
Parties) together with any United States patent which issues from any such
applications and any and all divisionals, reissues, re-examinations, renewals,
continuations, claims of continuations-in-part applications and patents issued
therefrom directed to subject matter expressly described in the aforementioned
patent applications, and extensions thereof, and all other counterpart, pending
or issued patents in all other countries (the “Patent Rights”).

BA3\187614.09
 
-2-

--------------------------------------------------------------------------------

 


2.
GRANT OF OPTION



2.1        WVURC hereby grants to LICENSEE an option to take an exclusive,
royalty bearing, worldwide, right and license under the Subject Technology to
make, have made, use, market, sell and offer to sell Licensed Products in the
Field (the “Option”).


2.2        During an Option Period, WVURC shall not assign, transfer, grant or
otherwise convey (collectively, “assign”) to any other person or entity any
rights, or options to obtain rights, to any component or invention that forms a
part of the Subject Technology, nor offer to assign any such rights or options
to obtain rights to such components or inventions.


3.
EXERCISE OF OPTION



3.1         LICENSEE may exercise the Option with respect to any component or
invention that forms a part of the Subject Technology, and the LICENSEE shall
retain the right to continue to exercise the Option with respect to the
remaining components and inventions that comprise the Subject Technology for the
remainder of the Option Period.


3.2         LICENSEE may exercise the Option with respect to any component or
invention that forms a part of the Subject Technology by delivering to WVURC on
or before the expiration of the Option Period written notice of such election.


3.3         In the event that LICENSEE fails to exercise the Option with respect
to any component or invention that forms a part of the Subject Technology,
LICENSEE shall grant to WVURC a royalty-free, non-exclusive, worldwide,
sublicensable license to any intellectual property to which LICENSEE has rights
necessary to allow WVURC to practice such component or invention.


3.4         The exclusive license or licenses, as applicable, referenced in
Section 2.1 shall be in substantially the form of the Exclusive License
Agreement attached hereto as Exhibit A (each an “Exclusive License Agreement”).
Except as otherwise agreed by the Parties, the license fees, royalty payments,
minimum royalty payments and milestones and related milestone payments, if
applicable, with respect to each Exclusive License Agreement shall be as set
forth in the form of Exclusive License Agreement attached hereto.


4.
ACCESS TO CORE PROTEOMICS FACILITY



During the terms of this Agreement, any Exclusive License Agreement and any
Sponsored Research Agreement (if such agreements are executed by and between the
Parties) the Principal Investigators and personnel of LICENSEE shall have access
to and the right to use the Core Proteomics Facility. Such access and use shall
be on such reasonable terms and conditions to be mutually agreed upon by WVURC
and LICENSEE.

BA3\187614.09
 
-3-

--------------------------------------------------------------------------------

 


5.
PATENTS AND INFRINGEMENT



5.1        During the terms of this Agreement and any Exclusive License
Agreement (if such agreements are executed by and between the Parties) LICENSEE
shall control the development, filing, prosecution and maintenance of the Patent
Rights; provided, however, that (i) all filings shall be made in the name and
for the benefit of WVURC, (ii) LICENSEE shall provide WVURC with a reasonable
opportunity to review and provide input with respect to any patent applications,
confirmations, divisionals or related applications with respect to the Subject
Technology prior to the filing thereof, and (iii) LICENSEE shall not make any
substantive decision with respect to the filing, prosecution, and maintenance of
the Patent Rights without first obtaining the consent of WVURC, which consent
will not be unreasonably withheld.


5.2         LICENSEE agrees to pay all costs incident to filing, prosecuting and
maintaining the Patent Rights in the United States and elected foreign
countries, and any and all costs incurred in filing continuations, divisionals
or related applications thereon and any re-examination or reissue proceedings
thereof during the term of this Agreement.


5.3        LICENSEE agrees to keep WVURC and its patent counsel fully informed
of all prosecutions and other actions pursuant to this Section 5, including
submitting to WVURC copies of all official actions and responses thereto.
Notwithstanding the foregoing LICENSEE shall select all outside counsel for the
prosecution of the Patent Rights.


5.4        In the event that LICENSEE decides not to pay for costs associated
with either (i) the prosecution of any patent application that forms a part of
the Patent Rights to issuance or (ii) maintenance of any United States or
foreign issued patent on any invention that forms a part of the Patent Rights,
LICENSEE shall timely notify WVURC of such decision, which notice shall
constitute an irrevocable waiver of LICENSEE’S rights therein, if any,
including, without limitation, improvements thereto, and WVURC shall have the
right to assume said costs and the prosecution and maintenance of such patent or
patents. LICENSEE’S right to practice the invention under such patent shall
immediately terminate upon the giving of such notice. If LICENSEE fails to
notify WVURC in sufficient time for WVURC to assume said costs prior to the
abandonment or expiration of any Patent Rights, LICENSEE shall be considered in
default of this Agreement.


BA3\187614.09
 
-4-

--------------------------------------------------------------------------------

 

5.5         Each Party shall promptly inform the other of any suspected
infringement of any claims in the Patent Rights or the misuse, misappropriation,
theft or breach of confidence of other proprietary rights in the Subject
Technology by a third party, and with respect to such activities as are
suspected, LICENSEE shall have the right, but not the obligation, to institute
an action for infringement, misuse, misappropriation, theft or breach of
confidence of the proprietary rights against such third party. If LICENSEE fails
to bring such an action or proceeding within a period of three (3) months after
receiving notice or otherwise having knowledge of such infringement, then WVURC
shall have the right, but not the obligation, to prosecute the same at its own
expense. Should either WVURC or LICENSEE commence suit under the provisions of
this Section 5.5 and thereafter elect to abandon the same, it shall give timely
notice to the other Party who may, if it so desires, continue prosecution of
such action or proceeding. All recoveries, whether by judgment, award, decree or
settlement, from infringement or misuse of Subject Technology shall be
apportioned as follows: the Party bringing the action or proceeding shall first
recover an amount equal to the costs and expenses actually incurred by such
Party directly related to the prosecution of such action or proceeding, and the
remainder shall be divided equally between LICENSEE and WVURC. WVURC and
LICENSEE may agree, at any time before or during the prosecution of any such
action or proceeding, to jointly bring or continue the action. Such joint action
shall be brought in the names of both WVURC and LICENSEE. If WVURC and LICENSEE
decide to jointly prosecute an action or proceeding after it has been
instituted, the action shall be continued in the name or names they both agree
is expedient for efficient prosecution of such action. In the event of such
joint action or proceeding, the out-of-pocket costs shall be borne equally, and
any recovery or settlement shall be shared equally. LICENSEE and WVURC shall
agree to the manner in which they shall exercise control over any joint action
or proceeding. In the absence of such agreement, LICENSEE shall control such
joint action or proceeding. WVURC may elect to be represented by separate
counsel of its own selection in such joint action or proceeding, the fees for
which counsel shall be paid by WVURC.


5.6         Neither WVURC nor LICENSEE shall settle any action covered by
Section 5.5 without first obtaining the consent of the other Party, which
consent will not be unreasonably withheld.


5.7         WVURC shall not be liable for any losses incurred as the result of
an action for infringement brought against LICENSEE as the result of LICENSEE’s
exercise of any right granted under this Agreement. The decision to defend or
not defend shall be in LICENSEE’s sole discretion.


6.
COMPENSATION



6.1         As full consideration for the Option granted by WVURC to LICENSEE
pursuant to Section 2.1 hereof, LICENSEE shall provide compensation to WVURC as
follows:


6.1.1           LICENSEE shall use commercially reasonable efforts to raise
capital to finance the purchase of instrumentation and equipment for the Core
Proteomics Facility during the term of this Agreement. LICENSEE may also provide
such instrumentation and equipment directly. LICENSEE shall also provide support
to the Core Proteomics Facility in the form of LICENSEE’s personnel during the
Option Period.

BA3\187614.09
 
-5-

--------------------------------------------------------------------------------

 


6.1.2           LICENSEE shall, from time to time, sponsor specific, Principal
Investigator-directed, research programs pursuant to separately negotiated
Sponsored Research Agreements (each a “Sponsored Research Agreement”). Each such
Sponsored Research Agreement shall be on such terms and conditions to be
mutually agreed upon by the Parties.


6.1.3           LICENSEE shall issue to WVURC an equity interest in LICENSEE,
which following such issuance shall be equal to twenty percent (20%) of the
outstanding common stock, par value $0.001, of LICENSEE. Such issuance shall be
made pursuant to a Stock Purchase Agreement in substantially the form of the
Stock Purchase Agreement attached hereto as Exhibit B (the “Stock Purchase
Agreement”). Except as otherwise agreed in writing by the Parties, the closing
of the Stock Purchase Agreement and the transactions contemplated thereby shall
occur no later than ten (10) days following the Agreement Date.


6.1.4           WVURC shall be entitled to receive additional compensation from
LICENSEE pursuant to each Exclusive License Agreement and each Sponsored
Research Agreement as set forth therein if the same are executed by and between
the Parties.


6.2         All reimbursements and cash payments due hereunder shall be paid in
United States of America currency, without deduction of exchange, collection or
other charges, to WVURC by check, or to the account of WVURC at such bank as
WVURC may from time to time designate by written notice to LICENSEE.


6.3         All reimbursements and cash payments shall be sent to the address
listed in Section 11.1.


7.
REPRESENTATIONS AND WARRANTIES.



7.1         WVURC hereby represents and warrants to LICENSEE as follows,
intending and acknowledging that LICENSEE shall rely upon such representations
and warranties:


7.1.1           Except for the rights, if any, of the United States Government,
as set forth below, WVURC hereby represents that it has the full right and power
to enter into this Agreement and to grant the Option set forth in this
Agreement.


7.1.2           WVURC warrants that each Principal Investigator and inventor of
the Subject Technology has executed acknowledgements pursuant to which each has
affirmed his or her obligations under the West Virginia University Patent
Policy, which, among other things, requires such individuals to assign to WVURC
all inventions that any of them conceive of and reduce to practice in
conjunction with their employment at West Virginia University. WVURC further
covenants that the Principal Investigators shall cause each additional
researcher or inventor who may perform research related to the Subject
Technology during the term of this Agreement, any Exclusive License Agreement or
any Sponsored Research Agreement (if such agreements are executed by and between
the Parties) to acknowledge the same obligations.

BA3\187614.09
 
-6-

--------------------------------------------------------------------------------

 


7.1.3           WVURC makes no other warranties concerning its rights covered by
this Agreement. WVURC makes no express or implied warranty of merchantability or
fitness for a particular purpose as to any License Product. WVURC makes no
representation or warranty as to the validity and scope of the Patent Rights or
that any Licensed Product will be free from an infringement of patents of third
parties, or that no third parties are in any way infringing the Patent Rights.


7.2         LICENSEE understands that if the United States Government (through
any of its agencies or otherwise) has funded research during the course of or
under which any of the Patent Rights were or are conceived or made, the United
States Government may have certain requirements and rights relative thereto. Any
license granted to LICENSEE as a result of this Agreement shall be subject to
such requirements and rights.


8.
TERMINATION.



8.1         Unless earlier terminated as hereinafter provided, this Agreement
shall terminate on the later to occur of (a) the fifth (5th) anniversary of the
Agreement Date or (b) the latest effective date of a termination of any
Sponsored Research Agreement (the “Option Termination Date”); provided, however,
that the Parties may extend the Option Termination Date by mutual agreement.


8.2         On or after the second (2nd) anniversary of the Agreement Date,
WVURC shall have the right to cancel and terminate this Agreement in the event
that the aggregate financial support LICENSEE has provided to the Core
Proteomics Facility and in the form of sponsored research pursuant to Sections
5.1, 6.1.1 and 6.1.2 is not equal to at least $300,000 or its equivalent, taking
into consideration non-monetary support in the form of patent expenses, direct
instrumentation and equipment contributions, labor and other forms of
non-monetary support provided by LICENSEE to the Core Proteomics Facility.


8.3         WVURC shall have the right, at its option, to cancel and terminate
this Agreement in the event that LICENSEE shall (i) become the subject of
insolvency, dissolution, bankruptcy or receivership proceedings affecting the
operation of its business or (ii) make an assignment of all or substantially all
of its assets for the benefit of creditors, or in the event that (iii) a
receiver or trustee is appointed for LICENSEE and LICENSEE shall, after the
expiration of thirty (30) days following any of the events enumerated above,
have been unable to secure a dismissal of such proceedings.


8.4         At the date of any termination of this Agreement pursuant to Section
8.2 or Section 8.3 hereof, (i) all rights to the Subject Technology shall revert
to WVURC, (ii) the Option granted in Section 2.1 shall terminate on the
effective date of such termination, and (iii) WVURC shall be free to license the
Subject Technology to any third party without any further obligation to
LICENSEE; provided, however, that in the event that any patent to which LICENSEE
has rights is necessary to practice the Subject Technology, LICENSEE shall grant
WVURC a royalty-free, non-exclusive, worldwide, sublicensable license to such
patent.

BA3\187614.09
 
-7-

--------------------------------------------------------------------------------

 


8.5         In the event this Agreement is terminated pursuant to Section 8.2 or
Section 8.3 hereof, WVURC shall be under no obligation to refund payments made
by LICENSEE.


8.6         No termination of this Agreement shall constitute a termination or a
waiver of any rights of either Party against the other Party accruing at or
prior to the time of such termination. The obligations of Section 12 hereof
shall survive termination of this Agreement.


9.
ASSIGNABILITY



This Agreement shall be binding upon and shall inure to the benefit of WVURC and
its assigns and successors in interest, and shall be binding upon and shall
inure to the benefit of LICENSEE and the successor to all or substantially all
of its assets or business to which this Agreement relates, but shall not
otherwise be assignable or assigned by LICENSEE without prior written approval
by WVURC being first obtained.


10.
GOVERNMENTAL COMPLIANCE



LICENSEE shall at all times during the Option Period and for so long as it shall
use the Subject Technology comply with all laws that may control the import,
export, manufacture, use, sale, marketing, distribution and other commercial
exploitation of the Subject Technology or any other activity undertaken pursuant
to this Agreement.


11.
ADDRESSES



11.1       All payments shall be made payable to “West Virginia University
Research Corporation” and shall be sent to the address below:


 
West Virginia Research Corporation
Tax ID# 55-066-5758-001

886 Chestnut Ridge Road
Suite 208
P.O. Box 6216
Morgantown, WV 26506-6216


11.2       All notices or other communication pursuant to this Agreement shall
be sufficiently made or given on the date of mailing if sent to such Party by
United States Postal Service certified mail, return receipt requested, postage
prepaid, or via overnight courier, or facsimile transmission provided that
facsimile transmissions are promptly confirmed by first class mail, addressed to
it at its address below or as it shall designate by written notice given to the
other Party:


BA3\187614.09
 
-8-

--------------------------------------------------------------------------------

 


In the case of WVURC:
In the case of LICENSEE:
   
President
Stephen Turner
West Virginia University
President
Research Corporation
Protea Biosciences, Inc.
886 Chestnut Ridge Road
129 West Patrick Street
Suite 208
Suite 8
P.O. Box 6216
Frederick, MD 21701
Morgantown, WV 26506-6216
     
Facsimile No. 304-293-7498
Facsimile No. 301-662-3206



12.
ADDITIONAL PROVISIONS



12.1       Use of Names and Trademarks. Neither Party has any right to use any
name, trade name, trademark, or other designation of the other Party (including
any contraction, abbreviation, or simulation) in advertising, publicity or
promotional activities without the prior written consent of the other Party.


12.2       Publication. WVURC retains the right to publish or otherwise publicly
disclose information it has gained in the course of research sponsored by
LICENSEE under any Sponsored Research Agreement (if such agreement is executed
by and between the Parties) in professional journals, meeting seminars, and the
like. Appropriate recognition of LICENSEE’S support will be included in all such
reports. However, in recognition of LICENSEE’S interest in WVURC’s patent
protection, WVURC shall provide LICENSEE with the final draft of any manuscript
describing studies within the Field and resulting from research sponsored under
any Sponsored Research Agreement at least thirty (30) days prior to publication.


12.3       Mutual Confidentiality. LICENSEE and WVURC realize that some
information received by one Party from the other pursuant to this Agreement
shall be confidential. It is therefore agreed that any information received by
one Party from the other and designated in writing as “Confidential” at the time
of the transfer, shall not be disclosed by either Party to any third party
without the other Party’s prior written consent unless or until (i) said
information shall become known to third persons or shall become publicly known
through no fault of the receiving Party, (ii) said information was already in
the receiving Party’s possession prior to the disclosure of said information to
the receiving Party, (iii) said information shall be subsequently disclosed to
the receiving Party by a third party who is not under any obligation of
confidentiality to the disclosing Party, or (iv) said information is required to
be disclosed by court rule or governmental law or regulation, provided that the
receiving Party gives the disclosing Party prompt notice of any such requirement
and cooperates with the disclosing Party in attempting to limit such disclosure.
Except as otherwise excluded by the foregoing, for purposes of this Section
12.3, the Subject Technology shall constitute and be treated as confidential
information.

BA3\187614.09
 
-9-

--------------------------------------------------------------------------------

 


12.4       Indemnification.


12.4.1         Each Party shall notify the other of any claim, lawsuit or other
proceeding related to the Subject Technology.


12.4.2         LICENSEE agrees that it will defend, indemnify and hold harmless
WVURC, its faculty members, scientists, researchers, employees, officers,
trustees and agents and each of them (the “WVURC Indemnified Parties”), from and
against any and all claims, causes of action, lawsuits or other proceedings (the
“WVURC Claims”) filed or otherwise instituted against any of the WVURC
Indemnified Parties related directly or indirectly to or arising out of the
design, process, manufacture or use by any person or party of the Subject
Technology, the Licensed Products or any other embodiment of the Subject
Technology even though such WVURC Claims and the costs (including, without
limitation, the payment of all reasonable attorneys’ fees and costs of
litigation or other defense) related thereto result in whole or in part from the
negligence of any of the WVURC Indemnified Parties or are based upon doctrines
of strict liability or product liability; provided, however, that such indemnity
shall not apply to any WVURC Claims arising from the gross negligence or
intentional misconduct of any WVURC Indemnified Party. LICENSEE will also assume
responsibility for all costs and expenses related to such WVURC Claims for which
it is obligated to indemnify the WVURC Indemnified Parties pursuant to this
Section 12.4.2, including, but not limited to, the payment of all reasonable
attorneys’ fees and costs of litigation or other defense.


12.5       Independent Contractors. The Parties hereby acknowledge and agree
that each is an independent contractor and that neither Party shall be
considered to be the agent, representative, master or servant of the other Party
for any purpose whatsoever, and that neither Party has any authority to enter
into a contract, to assume any obligation or to give warranties or
representations on behalf of the other Party. Nothing in this Agreement shall be
construed to create a relationship of joint venture, partnership, fiduciary or
other similar relationship between the Parties.


12.6       Non-Waiver. The Parties covenant and agree that if a Party fails or
neglects for any reason to take advantage of any of the terms provided for the
termination of this Agreement or if a Party, having the right to declare this
Agreement terminated, shall fail to do so, any such failure or neglect by such
Party shall not be a waiver or be deemed or be construed to be a waiver of any
cause for the termination of this Agreement subsequently arising, or as a waiver
of any of the terms, covenants or conditions of this Agreement or of the
performance thereof. None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written consent.


12.7       Reformation. The Parties hereby agree that neither Party intends to
violate any public policy, statutory or common law, rule, regulation, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries, and that if any word, sentence, section
or clause or combination thereof of this Agreement is found, by a court or
executive body with judicial powers having jurisdiction over this Agreement or
any of the Parties hereto, in a final, unappealable order to be in violation of
any such provision in any country or community or association of countries, such
words, sentences, sections or clauses or combination shall be inoperative in
such country or community or association of countries, and the remainder of this
Agreement shall remain binding upon the Parties hereto.

BA3\187614.09
 
-10-

--------------------------------------------------------------------------------

 


12.8       Force Majeure. No liability hereunder shall result to a Party by
reason of delay in performance caused by force majeure, that is circumstances
beyond the reasonable control of the Party, including, without limitation, acts
of God, fire, flood, war, civil unrest, labor unrest, or shortage of or
inability to obtain material or equipment.


12.9       Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of West Virginia,
without regard to the principles of conflicts of law.


12.10     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.


12.11     Entire Agreement. The terms and conditions herein constitute the
entire agreement between the Parties and shall supersede all previous
agreements, either oral or written, between the Parties hereto with respect to
the subject matter hereof. No agreement of understanding bearing on this
Agreement shall be binding upon either Party hereto unless it shall be in
writing and signed by the duly authorized officer or representative of each of
the Parties and shall expressly refer to this Agreement.


[Signature Page Follows]

BA3\187614.09
 
-11-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Agreement Date.


PROTEA BIOSCIENCES, INC.
WEST VIRGINIA UNIVERSITY
 
RESEARCH CORPORATION
   
By:
/s/ Stephen Turner
 
By:
/s/ John D. Weete
   
Stephen Turner
   
Name: John D. Weete
   
President
   
Title: President
             
Date:
9-19-01
 
Date:
9-19-01
 

 
BA3\187614.09
 
-12-

--------------------------------------------------------------------------------

 


Exhibit A


(Form of Exclusive License Agreement)

 
 

--------------------------------------------------------------------------------

 